Citation Nr: 0213612	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  97-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
degenerative changes of the thoracic spine.

2.  Entitlement to a compensable initial evaluation for 
residuals of a fracture of the left sixth rib.

(The following issues will be the subject of a later 
decision: 1) entitlement to service connection for right 
shoulder disorder and 2) entitlement to an increased rating 
for residuals of a bowel resection currently evaluated as 10 
percent disabling).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to October 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board remanded this case in October 1998 for further 
development and it has returned for appellate action.

The Board is undertaking additional development on the issues 
of: 1) entitlement to service connection for right shoulder 
disorder and 2) entitlement to an increased rating for 
residuals of a bowel resection currently evaluated as 10 
percent disabling, as listed on the title page of this 
decision, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  Residuals of the veteran's mid-thoracic compression 
fracture include complaints of pain, and objective evidence 
of only slight limitation of motion on forward flexion, and a 
demonstrable deformity of a vertebral body.

2.  There is no objective medical evidence of functional 
impairment due to the residuals of a fractured left sixth 
rib.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an initial 
evaluation of 10 percent for service-connected thoracic spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Codes 5285, 5291 (2001).

2.  The criteria for a compensable evaluation for the 
residuals of a fracture of the left sixth rib have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.31, 4.71a, Code 5297 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claims of residuals of a 
compression fracture of the thoracic spine and residuals of a 
fractured left sixth rib.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the 
respective October 1997 statement of the case and the October 
2001 supplemental statement of the case sent to the veteran 
notified him of the evidence required to grant his claims and 
of the information and evidence needed to substantiate them.  
Thus, the notification requirements of the VCAA have been 
satisfied, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in an April 2001 letter 
and an October 2001 supplemental statement of the case, which 
were sent to the veteran's address of record, and notified 
the veteran of the type of evidence necessary to substantiate 
his claims.  It informed him that it would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Therefore, the 
Board may proceed to address the merits of the veteran's 
claims.

With respect to VA's duty to assist the appellant, that duty 
includes, when appropriate, a thorough and contemporaneous 
examination of the claimant.  In addition, where the evidence 
of record does not reflect the current state of the 
claimant's disability, a VA examination must be conducted.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2001).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the appellant appropriate VA examinations in 
May 1996 and February 1999.  There is no objective evidence 
indicating that there has been a material change in the 
severity of his residuals of a compression fracture of the 
thoracic spine and residuals of a fractured left sixth rib 
since he was last examined.  There are no records suggesting 
an increase in disability has occurred as compared to the 
last VA examination findings.  He has not made any specific 
statements about how these disorders are worse than what was 
reported when VA last examined him.  All medical records 
referenced by the appellant have either been obtained or are 
not available.  There is no indication that relevant (i.e., 
pertaining to recent treatment for his low back disorder) 
records exist that have not been obtained.  The Board 
concludes there is sufficient evidence to fairly rate the 
service-connected disabilities.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Veteran. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Veteran. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102.

II.  Law

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Veteran. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's claims for 
initial disability evaluations in excess of those assigned 
are from original claims, which the veteran timely appealed.  
The distinction may be important in determining the evidence 
that can be used to decide whether the original rating on 
appeal was erroneous and in determining whether the veteran 
has been provided an appropriate statement of the case.  
Fenderson at 126.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco at 58.  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

The RO did not phrase the issue in terms of an initial rating 
for service-connected residuals of a compression fracture of 
the thoracic spine and residuals of a fractured left sixth 
rib; however, the Board concludes that the veteran was not 
prejudiced by this in the circumstances of this case.  As 
noted above, the RO's statement of the case and supplemental 
statement of the case provided the veteran with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluations for the service-connected 
residuals of a compression fracture of the thoracic spine and 
residuals of a fractured left sixth rib.  According to the 
statement and supplemental statement of the case, the RO did 
not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The RO, in effect, considered 
whether the facts showed that the veteran was entitled to a 
higher disability rating for these disorders for any period 
of time since his original claims.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claims.  He 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.   

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disabilities at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

III.  Residuals of a compression fracture of the thoracic 
spine

The veteran's residuals of a compression fracture of the 
thoracic spine are currently rated as noncompensable pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5291.

The Board notes that Diagnostic Code 5285 provides the rating 
criteria for residuals of a vertebra fracture.  It states 
that the veteran's disability should be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  38 
C.F.R. 4.71a, Diagnostic Code 5285.

Code 5291 applies to limitation of motion of the dorsal 
(thoracic) spine.  Slight limitation of motion will be rated 
as noncompensable.  Both moderate and severe limitation of 
motion warrants a 10 percent evaluation.  Diagnostic Code 
5291.

After carefully reviewing the evidence, the Board finds that 
an initial rating of 10 percent is warranted because recent 
x-ray studies show a mild residual demonstrable deformity 
resulting from the fractured vertebra of the thoracic spine.  
Therefore, pursuant to Diagnostic Code 5285, a 10 percent 
rating is warranted.

The Board has considered the evidence of record that favors 
the veteran's claim for a possible rating in excess of 10 
percent, which essentially is comprised of the medical 
evidence previously discussed and the written statements 
submitted by the veteran.  Nevertheless, the Board finds that 
this favorable evidence is outweighed by the evidence 
discussed in the preceding paragraphs, which includes a 
showing of only slight limitation of motion, which warrants a 
noncompensble rating.  After considering the veteran's 
complaints of pain, the Board finds that a rating in excess 
of 10 percent is not warranted because the evidence fails to 
more closely approximate moderate limitation of motion.  
Diagnostic Code 5291; see DeLuca.

It is important to note that, as a lay person untrained in 
the fields of medicine and/or science, the veteran is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Veteran. App. 492, 494-95 (1992).  

IV.  Fracture of the left sixth rib

The record indicates that entitlement to service connection 
for the residuals of a status post fracture of the left sixth 
rib was established in a December 1996 rating decision.  A 
zero percent evaluation was assigned for this disability, 
effective from November 1, 1995.

The rating code does not contain a listing for the residuals 
of a status post fracture of the left sixth rib.  The 
veteran's disability has been evaluated as analogous to 
removal of the ribs.  Removal of more than six ribs is 
evaluated as 50 percent disabling.  Removal of five or six 
ribs is evaluated as 40 percent disabling. Removal of three 
or four ribs is evaluated as 30 percent disabling.  Removal 
of two ribs is evaluated as 20 percent disabling.  Removal of 
one rib or resection of two or more ribs without regeneration 
is evaluated as 10 percent disabling.  A zero percent 
evaluation is merited when the requirements for a compensable 
evaluation are not met.  38 C.F.R. §§ 4.20, 4.31, 4.71a, 
Diagnostic Code 5297.  Furthermore, Note (1) provides that 
the rating for rib resection or removal is not to be applied 
with ratings for purulent pleurisy, lobectomy, pneumonectomy 
or injuries of pleural cavity.  Note (2) provides, however, 
that rib resection will be considered as rib removal in 
thoracoplasty performed for collapse therapy or to accomplish 
obliteration of space and will be combined with the rating 
for lung collapse, or with the rating for lobectomy, 
pneumonectomy or the graduated ratings for pulmonary 
tuberculosis. 

According to the evidence of record, the veteran sustained a 
fracture of one rib.  No ribs were removed or resected.  
Therefore, a compensable rating is not warranted.  Diagnostic 
Code 5297.  Furthermore, even if the Board were to consider 
the resection of the veteran's left sixth rib as a removed 
rib, Diagnostic Code 5297 Note (2) still does not provide for 
a compensable rating because the veteran's disability only 
involves one rib. 
 
The service medical records reveal that the veteran underwent 
a thoracotomy during service.  As a result of surgery, 
surgeons apparently fractured his left sixth rib.  According 
to a subsequent September 1989 computed tomography (CT) scan, 
the service radiologist noted that nothing was unusual in the 
thoracic cage except for a slightly deformed appearance of 
the sixth left rib.  The veteran's June 1995 service 
separation examination report is negative for disability due 
to residuals of the fractured sixth left rib.  

The post-service medical evidence is negative for disability 
due to residuals of the fractured sixth left rib.  According 
to a February 1999 VA respiratory examination report, the 
fractured left rib was noted by history but no current 
residuals were described.

The Board finds that entitlement to an initial compensable 
evaluation for the veteran's residuals of the fractured sixth 
left rib is not warranted.  The claims folder contains 
numerous medical records, but they do not reflect complaints 
or treatment for this disability.  The Board finds that the 
veteran's symptomatology does not meet the requirements for a 
compensable evaluation.  Therefore, a compensable evaluation 
is not merited.  38 C.F.R. §§ 4.20, 4.31, 4.71a, Code 5297.  
The provisions of 38 C.F.R. §§ 4.40 and 4.59 concerning pain, 
fatigability, incoordination, and weakness have been 
considered, but as the current medical evidence is negative 
for any functional defects due to this disability, they do 
not provide a basis for a higher evaluation.  DeLuca.

V.  Extra-schedular rating

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's thoracic spine or residuals of 
a fractured left sixth rib have resulted in frequent periods 
of hospitalization.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO, for 
referral of this issue to the VA Central Office for 
consideration of an extra-schedular evaluation, is not 
warranted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial evaluation of 10 percent, but 
not in excess thereof, for residuals of a compressed fracture 
of the thoracic spine is granted.

Entitlement to an initial compensable evaluation for 
residuals of a fractured sixth left rib is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

